DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.
At present, the prior art to Luna et al. (U.S. Publication 2014/0249234 A1) and Wu et al. (U.S. Patent 10,111,296 B2) remains commensurate to the scope of the claims as stated by the Applicant and as broadly interpreted by the Examiner [MPEP 2111], which is elucidated and expounded upon below.
In response to Applicant’s arguments concerning the amended limitation, “a first visual feedback response light source configured to generate a first visual response light output”, or similarly, it should be noted that it remains relatively broad in terms of what constitutes the ‘visual feedback response light source,’ whereby Luna remains commensurate in teaching a first visual feedback response light source (514) in the sense that it is a source/controller for the first visual feedback response light.  Luna is configured to ‘generate’ a first visual feedback response light output
All others arguments hinge on the above and have been addressed by the Examiner.
Claim Rejections - 35 USC § 102





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luna et al. (U.S. Publication 2014/0249234 A1).
With regards to Claim 1, Luna discloses a lighting system [Figures 1-8], including:
A first luminaire [one of (611-616)], including:
A first light source (414) configured to generate a first light output;
A first visual feedback response light source (514) configured to generate a first visual feedback response light output; and
A first speaker (418) configured to generate a first audio output; and
A second luminaire [one of (611-616)], including:
A second light source (414) configured to generate a second light output;
A second visual feedback response light source (514) configured to generate a second visual feedback response light output; and
A second speaker (418) configured to generate a second audio output, wherein the second audio output is different from the first audio output such that the first speaker and the second speaker output different audio components of a multichannel audio protocol output [Paragraphs 47-49].
With regards to Claim 2, Luna discloses a third luminaire [one of (611-616)], including a third light source (414) configured to generate a third light output; and a third visual feedback response light source (514) configured to generate a third visual feed response light output, wherein the first visual feedback response light output, the second visual response feedback response light output, and third visual feedback response light output are controllable based on images displayed on a display device that is communicatively coupled to the third luminaire [note Figures 1 and 6, as broadly interpreted].
With regards to Claim 3, Luna discloses the first audio output and the second audio output are separate components of a 5.1 surround sound system or a 7.1 surround sound system [Figure 3A and Paragraph 35].
With regards to Claim 4, Luna discloses the first light output and the second light output are controllable to automatically dim when a video beings playing on a display device [e.g., Figure 1: (114)] that is communicatively coupled to the first luminaire and the second luminaire [Paragraph 48].
With regards to Claim 5, Luna discloses the first luminaire and the second luminaire are configured to wirelessly communicate with a router [e.g., (102, 120, 630)] 
With regards to Claim 6, Luna discloses the first luminaire further including a microphone [e.g., Figure 5: (511) and Paragraph 44 – ‘voice recognition sensor’], and wherein the first luminaire is configured (i) to receive a voice command from the microphone and (ii) to provide a response to the voice command.
With regards to Claim 8, Luna discloses a receiver element [e.g., (118, 120, 630)] configured to receive an input audio/video signal from a data source; and a display device [e.g., (114)] configured to display a video from a video portion of the input audio/video signal received from the receiver element, and wherein the first audio output from the first speaker and the second audio output from the second speaker are generated from an audio portion of the input audio/video signal that is received at the first speaker and the second speaker from the receiver element [Figure 1 and Paragraphs 17-25].
Claims 9-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luna et al. (U.S. Publication 2014/0249234 A1).
With regards to Claim 9, Luna discloses a lighting system [Figures 1-8], including:
A light source (414) configured to generate a light output;
A visual feedback response light source (514) configured to generate a visual feedback response light output using a video component of an audio/visual data signal received at the luminaire; and
A speaker (418) configured to generate an audio output, wherein the audio output is a portion of a surround sound output of a surround sound system [Paragraphs 47-49].
With regards to Claim 10, Luna discloses the light source, the visual feedback response light source, and the speaker are controllable using the audio/visual data signal representative of audio/visual data displayed on a display screen [e.g., (114)] remote from the luminaire [note Figure 1 and Paragraphs 17-24].
With regards to Claim 11, Luna discloses a wireless interface (512), wherein the wireless interface is configured to receive the audio/visual data signal from an audio/visual data source [e.g., (102, 118, 120, 630)], which is used to control the light source, the visual feedback response light source, and the speaker.
With regards to Claim 12, Luna discloses the wireless interface (512) being configured to receive the audio/visual data signal using a WiFi communication standard or a Bluetooth communication standard [Paragraph 40].
With regards to Claim 13, Luna discloses a microphone [e.g., Figure 5: (511) and Paragraph 44 – ‘voice recognition sensor’], and wherein the luminaire is configured (i) to receive a voice command from the microphone and (ii) to provide a response to the voice command.
With regards to Claim 15, Luna discloses the audio output including an individual audio component of a 5.1 surround sound system or a 7.1 surround sound system [Figure 3A and Paragraph 35].
With regards to Claim 16, Luna discloses the visual feedback response light source (514) being further configured to control the visual feedback response light output using an audio component of the audio/visual data signal [Paragraphs 46-47].
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luna et al. (U.S. Publication 2014/0249234 A1).
With regards to Claim 17, Luna discloses a lighting system [Figures 1-8], including:
A data source device (617);
A receiver element (512) configured to receive input audio/visual data from the data source device;
A router (102, 118, 120, 630) configured to transmit audio/visual signals based on the input audio/visual data;
A first luminaire [(104/106) or one of (611-616)], including:
A first wireless interface (512) configured to receive the audio/visual signals from the router;
A first light source (418) configured to generate a first light output based on the audio/visual signals;
A first visual feedback response light source (514) configured to generate a first visual feedback response light output based on the audio/visual signals; and
A first speaker (418) configured to generate a first audio output based on the audio/visual signals.
With regards to Claim 18, Luna discloses a second luminaire [one of (104/106) or one of (611-616)], including: a second wireless interface (512) configured to receive the audio/visual signals from the router; a first light source (418) configured to generate a second light output based on the audio/visual signals; a second visual feedback response light source (514) configured to generate a second visual feedback response light output based on the audio/visual signals; and a second speaker (418) configured to generate a second audio output based on the audio/visual signals, where the second audio output is different from the first audio output [Paragraphs 47-49].
With regards to Claim 19, Luna discloses the first audio output and the second audio output are individual audio components of a multichannel audio protocol system [Figure 3A and Paragraph 35].
With regards to Claim 20, Luna discloses the first wireless interface (512) being configured to receive the audio/visual data signals using a WiFi communication standard [Paragraph 40].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luna et al. (U.S. Publication 2014/0249234 A1) as applied to Claims 6 and 13, respectively above, and further in view of Wu et al. (U.S. Patent 10,111,296 B2).
With regard to Claims 7 and 14, Luna discloses the claimed invention as cited above, but does not specifically teach the (first) luminaire configured to interact with a voice assistant service to generate the response to the voice command (through the speaker, the visual feedback light source, or both).
	Wu teaches a voice assistant service for a speak/lighting arrangement [note Figures 1-5], and discloses, “Voice processing module 322 for processing audio inputs or voice messages collected in an environment surrounding the electronic device 190, or preparing the collected audio inputs or voice messages for processing at a voice assistance server or a cloud cast service serve” [Column 11, Lines 8-13].
	It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the (first) luminaire of Luna to have been configured to interact with the voice assistant service of Wu to generate the response to the voice command (through the speaker, the visual feedback light source, or both).  Such an obvious configuration would add to automation via voice command and greater flexibility desirable to a user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, May 4, 2021
/Jason M Han/Primary Examiner, Art Unit 2875